PER CURIAM:
In this case, the district court, invoking the settlement bar rule suggested by Self v. Great Lakes Dredge & Dock Co., 832 F.2d 1540 (11th Cir.1987), cert. denied, 486 U.S. 1033, 108 S.Ct. 2017, 100 L.Ed.2d 604 (1988), rejected Florida Power & Light Company’s (FP & L’s) claim for contribution against Boca Grande Club, Inc. (Boca Grande) and gave Boca Grande summary judgment. After judgment was entered and this appeal was taken, Great Lakes Dredge & Dock Co. v. Tanker Robert Watt Miller, 957 F.2d 1575 (11th Cir.), cert. denied, — U.S. -, 113 S.Ct. 484, 121 L.Ed.2d 388 (1992), concluded that the issue of contribution was not before the court in Self, and held that, under maritime law, a tortfeasor is not precluded from seeking contribution from a joint tortfeasor who has settled. Id. at 1578, 1582-83. Accordingly, we must vacate the district court’s ruling and remand the case for further proceedings. In doing so, we do not pass on Boca Grande’s argument that we should affirm the district court’s summary judgement because, on the record before us, FP & L is not entitled to contribution.
VACATED and REMANDED for further proceedings.